Exhibit 10.3


THE HAIN CELESTIAL GROUP, INC.
PERFORMANCE UNITS AGREEMENT

This Performance Units Agreement (this “Agreement”) is made and entered into as
of [l] (the “Grant Date”) by and between The Hain Celestial Group, Inc., a
Delaware corporation (the “Company”) and [l] (the “Participant”).
WHEREAS, the Company has adopted The Hain Celestial Group, Inc. 2019 Equity
Inducement Award Program (the “Plan”), the provisions of which are incorporated
herein by reference;
WHEREAS, as an inducement to the Participant to commence employment with the
Company, the Board of Directors of the Company (the “Board of Directors”) has
determined that it is in the best interests of the Company and its shareholders
to grant the award of Performance Units (as defined herein) provided for herein;
WHEREAS, the [Board of Directors] has determined that it is in the best
interests of the Company and its shareholders that certain terms and conditions
applicable to the Performance Units be consistent with the terms and conditions
set forth in the Inducement Award Agreement, dated November 6, 2018, between the
Company and the Chief Executive Officer of the Company (the “CEO Award”); and
WHEREAS, it is intended that the award of Performance Units comply with the
exemption from the stockholder approval requirement for “inducement grants”
provided under Rule 5635(c)(4) of the NASDAQ Listing Rules.


NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:


1.DEFINITIONS AND CONSTRUCTION.
1.1    Definitions. Unless otherwise defined herein, capitalized terms shall
have the meaning set forth in the Plan (the “Applicable Plan Provisions”).
1.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.





--------------------------------------------------------------------------------

Exhibit 10.3


2.ADMINISTRATION.
In accordance with Section 5 of the Plan (and by reference to Section 3 of The
Hain Celestial Group, Inc. Amended and Restated 2002 Long Term Incentive and
Stock Award Plan), all questions of interpretation concerning this Agreement
shall be determined by the Compensation Committee of the Board of Directors (the
“Compensation Committee”). All determinations by the Compensation Committee made
reasonably and in good faith shall be final and binding upon all persons having
an interest in the Award.
3.THE AWARD.
3.1    Grant of Units. On the Grant Date, subject to the provisions of this
Agreement, the Participant has been granted a right (the “Units”) to receive
Shares based on the terms and conditions set forth in this Agreement, which will
be earned and vested (or not) as set forth in Section 4. The Participant will
receive a grant of a number of Units for fiscal years 2019-2021 as set forth in
Section 4, subject to adjustment for dividends. The number of Units that may
become Vested Units are set forth in Section 4, all subject to adjustment as
provided in Section 8. Each Unit represents a right to receive one (1) Share on
the Settlement Date (as defined below).
3.2    No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the Units or Shares issued upon settlement of the Units, the
consideration for which shall be past services actually rendered and/or future
services to be rendered to the Company and/or its Subsidiaries for its benefit.
Notwithstanding the foregoing, if required by applicable state corporate law,
the Participant shall furnish consideration in the form of cash or past services
rendered to the Company or for its benefit having a value not less than the par
value of the Shares issued upon settlement of the Units.
4.VESTING OF UNITS.
4.1    General. Subject to the Participant’s continued employment or other
service with the Company or its Subsidiaries through the last day of the
Performance Period (as defined below), a Non-Change in Control Qualifying
Termination or a Change in Control Qualifying Termination, as defined in Section
4.3, the maximum number of Units that may be earned (the “Performance Units”)
shall be based upon the TSR (as defined below), using the Initial Share Price
(as defined below) for the Performance Period (as defined below). For
illustrative purposes only, the following schedule sets forth the number of
Performance Units, assuming no dividend payments, that the Participant may be
eligible to earn based on achievement of various TSR performance levels:





--------------------------------------------------------------------------------

Exhibit 10.3


Compound annual TSR over Performance Period
Illustrative Target Share Price




Number of Performance Units
At least 15% but below 20%


$39.74
[l]
At least 20% but below 25%
$45.15
[l]
At least 25% but below 30%
$51.04
[l]
At least 30% but below 35%
$57.41
[l]
At least 35%
$64.29
[l]

The maximum award that may be achieved shall be [l] Performance Units and no
Performance Units will vest if the TSR over the Performance Period is below 15%.
In addition to the performance vesting requirements described above, the
Performance Units shall be subject to the time-based vesting requirements set
forth in Section 4.3 below.
4.2    Performance Based Vesting - Determination of 3-Year Compound Annual Total
Shareholder Return. Compound Annual Total Shareholder Return (“TSR”) means the
compound annual growth rate over the Performance Period, expressed as a
percentage, from the Initial Share Price to the Ending Average Share Price, plus
reinvested dividends over the Performance Period, subject to the following
definitions and parameters associated with the calculation:
•
“Cause” has the meaning set forth in the Change in Control Agreement between the
Company and the Participant (the “Change in Control Agreement”) or if none, the
employment agreement between the Company and the Participant, in each case, then
in effect, or if the Participant is not party to any such agreement or such term
is not defined in any such agreement then “Cause” shall mean the occurrence of
any of the following events: (i) any material violation by the Participant of
any law or regulation applicable to the Company or its Affiliates; (ii) the
Participant’s commission of, plea of guilty or nolo contendere to, or indictment
for, a felony or any other crime involving moral turpitude; (iii) the
Participant’s commission of an act of personal dishonesty in connection with the
Company or any other entity having a business relationship with the Company;
(iv) any breach by the Participant of any written agreement between the Company
and the Participant, or the terms of the Participant’s service as an employee of
the Company, including, without limitation, the breach of any written
non-competition, non-solicitation, invention assignment, confidentiality or
similar written restrictive covenants; (v) the Participant’s violation of the
written policies of the Company, commission of sexual harassment, or any other
conduct causing the Company or any of its Affiliates public disgrace or
disrepute or economic harm; (vi) reporting to work under the influence of
alcohol or illegal drugs or the use of illegal drugs (whether or not at the
workplace); or (vii) a willful failure to substantially perform the
Participant’s duties and obligations to the Company and its Subsidiaries, other
than failure resulting from complete or partial incapacity due to physical or
mental illness or impairment; provided, that clause (vii) shall constitute
“Cause” only if the Participant fails to cure






--------------------------------------------------------------------------------

Exhibit 10.3


such event (if curable) within ten (10) business days after receipt from the
Company of written notice specifying the Participant’s actions that constitute
Cause.
•
“Date of Determination” will mean the earlier of (A) the effective date of a
Change in Control; (B) the Participant’s Non-Change in Control Qualifying
Termination; or (C) November 6, 2021, consistent with the CEO Award.

•
“Disability” has the meaning set forth in the Change in Control Agreement
between the Company and the Participant or if none, the employment agreement
between the Company and the Participant, in each case, then in effect, or if the
Participant is not party to any such agreement or such term is not defined in
any such agreement then “Disability” shall mean the permanent and total
disability of the Participant within the meaning of Section 22(e)(3) of the
Code.

•
“Ending Average Share Price” will mean the average of the daily closing prices
per share of the Company’s common stock, as reported on the stock exchange or
market on which such stock is listed, for the 60 trading days ending on and
including the applicable Date of Determination, except that in the event of a
Change in Control, the Ending Average Share Price will be equal to the value of
the consideration paid or exchanged for a Share pursuant to the terms of the
Change in Control. For avoidance of doubt, in the event of a Change in Control,
the Ending Average Share Price will not be based on the average of the daily
closing prices on the 60 trading days ending on the Date of Determination as
described above.

•
“Good Reason” has the meaning set forth in the Change in Control Agreement
between the Company and the Participant or if none, the employment agreement
between the Company and the Participant, in each case, then in effect, or if the
Participant is not party to any such agreement or such term is not defined in
any such agreement then “Good Reason” shall mean the occurrence of any of the
following events, without the express written consent of the Participant: (i) a
material diminution in the Participant’s duties or responsibilities, excluding
for this purpose any diminution during any period of the Participant’s
incapacity or Disability, so long as such diminution ceases upon the cessation
of the Participant’s incapacity or Disability; (ii) the relocation or transfer
of the Participant’s principal office to a location that increases the
Participant’s one-way commute from the Participant’s residence by more than
fifty (50) miles; or (iii) a reduction in the Participant’s annual base salary;
provided, that the Participant may not terminate the Participant’s employment
for Good Reason unless: (a) the Participant provides the Board with written
notice of the event constituting Good Reason within thirty (30) days following
the Participant’s initial knowledge of such event, which notice shall specify
the facts and circumstances constituting Good Reason, (b) the Company fails to
cure such event within thirty (30) days following receipt by the Board of such
written notice, and (c) the Participant actually resigns for Good Reason no
later than thirty (30) days following the expiration of such thirty (30) day
cure period.

•
“Initial Share Price” will mean the closing stock price on November 6, 2018 of
$26.13, consistent with the CEO Award.

•
“Performance Period” will mean the period beginning on November 6, 2018 and
ending on the Date of Determination, consistent with the CEO Award.








--------------------------------------------------------------------------------

Exhibit 10.3


Dividends that have an ex-dividend date during the Performance Period shall be
included in the calculation assuming the reinvestment of such dividends as of
the applicable ex-dividend date, and dividends shall include the per share value
of any cash or stock dividends, including the per share value as determined in
good faith by the Company’s Board of Directors of a dividend issued in any
Company spin-off of assets or subsidiary stock.
Notwithstanding the foregoing, if the Participant has a Non-Change in Control
Qualifying Termination, Change in Control Qualifying Termination, or if a Change
in Control occurs prior to November 6, 2019, TSR will be computed as if the Date
of Determination were November 6, 2019. For avoidance of doubt, if the
Participant has a Non-Change in Control Qualifying Termination, Change in
Control Qualifying Termination, or if a Change in Control occurs prior to
November 6, 2019, the Performance Period shall be treated as one year for
purposes of computing TSR.
The Compensation Committee shall determine the TSR in its sole discretion.
4.3    Time-Based Vesting. Subject to the performance vesting requirements set
forth in Section 4.1, the Performance Units shall become vested and earned (the
“Vested Units”) on the following vesting dates (each such date a Vesting Date):
(a)    If the Participant remains in the continuous employment or other service
relationship with the Company through November 6, 2021 (including on or after a
Change in Control), 100% of the Performance Units as determined pursuant to
Section 4.1 shall be vested on November 6, 2021; and
(b)    In the event that the Participant experiences a termination prior to
November 6, 2021, the Performance Units shall be treated as follows:
(i.)    In the event that the Participant’s service is terminated by reason of
death or Disability prior to a Change in Control (each of which shall be a
“Non-Change in Control Qualifying Termination”), then the number of Performance
Units that will be vested on the Non-Change in Control Qualifying Termination
date will be prorated based on the number of full calendar months the
Participant spent on the active payroll during the Performance Period, divided
by 36 months.


(ii.)    If, prior to a Change in Control, the Participant’s service is
terminated for any reason other than the foregoing, including by the Company
without Cause or, by the Participant for Good Reason, the Performance Units
shall be immediately forfeited and cancelled without consideration.


(c)    In the event that the Participant’s service is terminated by the Company
without Cause, by the Participant for Good Reason or by reason of death or
Disability





--------------------------------------------------------------------------------

Exhibit 10.3


on or after a Change in Control (each of which shall be a “Change in Control
Qualifying Termination”), then the number of Performance Units that will be
vested on the date of the Change In Control Qualifying Termination will be
prorated as follows:
(i.)    If the Participant has a Change In Control Qualifying Termination on or
after a Change in Control, and such qualifying termination occurs on or prior to
the first anniversary of the Grant Date the number of Performance Units that
will vest as calculated based on performance and as determined pursuant to
Section 4.1 will be multiplied by 1/3;


(ii.)    If the Participant has a Change In Control Qualifying Termination on or
after a Change in Control, and such qualifying termination occurs after the
first anniversary of the Grant Date but on or prior to the second anniversary of
the Grant Date, the number of Performance Units that will vest as calculated
based on performance and as determined pursuant to Section 4.1 will be
multiplied by 2/3; and


(iii.)    If the Participant has a Change In Control Qualifying Termination on
or after a Change in Control, and such qualifying termination occurs after the
second anniversary of the Grant Date, no proration will be applied to the
Performance Units and 100% of the Performance Units as determined pursuant to
Section 4.1 shall be vested.


(iv.)    For the avoidance of doubt, if the Participant’s service is terminated
for any reason other than the foregoing, the Units shall be immediately
forfeited and cancelled without consideration.


4.4    Definition of Change in Control. Change in Control for purposes of this
Agreement has the meaning set forth in the Change in Control Agreement between
the Company and the Participant or if none, the employment agreement between the
Company and the Participant, in each case, then in effect, or if the Participant
is not party to any such agreement or such term is not defined in any such
agreement then “Change in Control” shall mean the occurrence of:
(a)    the acquisition by any Person of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of the combined
voting power of the then outstanding voting securities of the Company; provided,
however, that for purposes of this clause (1), the following acquisitions shall
not constitute a Change of Control: (A) any issuance of voting securities of the
Company directly from the Company that is approved by the Incumbent Board (as
defined below), or (B) any acquisition of voting securities of the Company





--------------------------------------------------------------------------------

Exhibit 10.3


by any Person pursuant to a Business Combination (as defined below) that
complies with clauses (A), (B) and (C) of clause (3) below; or
(b)    individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a member of the Board (a
“Director”) subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least
two-thirds of the Directors then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall be deemed to have been a member of the Incumbent Board, but excluding, for
this purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest (within the meaning of Rule
14a-11 of the Exchange Act) with respect to the election or removal of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or
(c)    consummation of a reorganization, merger or consolidation, a sale or
other disposition of all or substantially all of the assets of the Company, or
other transaction (each, a “Business Combination”), unless, in each case,
immediately following such Business Combination, (A) all or substantially all of
the individuals and entities who were the beneficial owners of voting securities
of the Company immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 50% of the combined voting power of the then
outstanding voting securities of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership immediately prior to such
Business Combination, (B) no Person (other than such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 50% or more of
the combined voting power of the then outstanding voting securities of the
entity resulting from such Business Combination and (C) at least a majority of
the members of the board of directors of the entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or
(d)    the stockholders of the Company approve a complete liquidation or
dissolution of the Company.
(e)    “Person” shall have the meaning ascribed thereto in Section 3(a)(9) of
the Exchange Act, as modified, applied and used in Sections 13(d) and 14(d)
thereof; provided, however, a Person shall not include (i) the Company or any of
its Subsidiaries, (ii) a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or any of its Subsidiaries (in its capacity
as such), (iii) an underwriter temporarily holding securities pursuant to an
offering of such securities, or (iv) a corporation or other entity owned,
directly or indirectly, by the stockholders of the Company in substantially the
same character and proportions as their ownership of voting securities of the
Company.





--------------------------------------------------------------------------------

Exhibit 10.3


5.DIVIDENDS CREDITED ON THE UNITS.
5.1    The Vested Units will earn dividend equivalents in the form of additional
Units. Specifically, as of each dividend payment date for Company common stock
during the period beginning on the Grant Date and ending on the Vesting Date,
the Participant’s account will be credited with additional Units (“Dividend
Equivalent Units”) equal in number to the number of shares of Company common
stock that could be bought with the cash dividends that would be paid on the
Vested Units if each Unit were a Share. The number of Units that results from
the calculation will be to two decimal places.
5.2    The number of shares of Company common stock that could be bought with
the cash dividends will be calculated based on the “Fair Market Value” of
Company common stock on the applicable dividend payment date. For purposes of
this Agreement, “Fair Market Value” here means the average of the high and the
low per share trading prices for Company common stock as reported in The Wall
Street Journal for the specific dividend payment date, or in such other source
as the Company deems reliable.
5.3    Dividend Equivalent Units will vest at the same time and in the same
manner as the Vested Units with which they are associated.
6.SETTLEMENT OF THE AWARD.
6.1    Issuance of Shares of Stock. Subject to the provisions of Section 6.3
below, within 30 days of the Vesting Date (the “Settlement Date”), the Company
shall issue to the Participant in settlement of the Vested Units, the number of
Shares equal to the Vested Units, and all Units will terminate and cease to be
outstanding upon such issuance of the Shares.
6.2    Beneficial Ownership of Shares; Certificate Registration. The Participant
hereby authorizes the Company, in its sole discretion, to deposit for the
benefit of the Participant with any broker with which the Participant has an
account relationship of which the Company has notice any or all shares acquired
by the Participant pursuant to the settlement of the Award. Except as provided
by the preceding sentence, a certificate for the shares as to which the Award is
settled shall be registered in the name of the Participant, or, if applicable,
in the names of the heirs of the Participant.
6.3    Restrictions on Grant of the Award and Issuance of Shares. The grant of
the Award and issuance of Shares upon settlement of the Award shall be subject
to compliance with all applicable requirements of federal, state or foreign law
with respect to such securities and issuance of the Shares may be delayed where
the Company reasonably anticipates that the making of the payment will violate
Federal securities law or other applicable law; provided that the payment is
made at the earliest date at which the Company reasonably anticipates that the
making of the payment will not cause such violation.
6.4    Retention of Shares. The Participant must hold any Shares (net of any
Shares withheld to pay applicable taxes) earned pursuant to a Vested Unit until
the earlier of (a) the first anniversary of the Settlement Date, (b) a
Non-Change in Control Qualifying Termination or Change





--------------------------------------------------------------------------------

Exhibit 10.3


in Control Qualifying Termination of the Participant’s employment or other
service relationship with the Company, or (c) a Change in Control. In
furtherance of the foregoing, until the earlier of the foregoing dates, the
Shares delivered hereunder will be subject to such stop transfer orders and
other restrictions as the Compensation Committee may deem advisable under the
Plan or the rules, regulations and other requirements of the Securities and
Exchange Commission, any stock exchange upon which such Shares are listed, any
applicable federal or state laws and any agreement with, or policy of the
Company or the Compensation Committee to which the Participant is a party or
subject, and the Compensation Committee may cause orders or designations to be
placed upon the books and records of the Company’s transfer agent to make
appropriate reference to such restrictions.
7.TAX IMPLICATIONS.
7.1    In General. The Participant hereby authorizes withholding from payroll
and any other amounts payable to the Participant, and otherwise agrees to make
adequate provision for, any sums required to satisfy the federal, state, local
and foreign tax (including any social insurance) withholding obligations of the
Company (or its Affiliate or Subsidiary), if any, which arise in connection with
the Award, the vesting of Units or the issuance of Shares in settlement thereof
(the “Tax Liability”). These requirements may change from time to time as laws
or interpretations change. Regardless of the Company’s (or its Affiliate’s or
Subsidiary’s) actions in this regard, the Participant hereby acknowledges and
agrees that the Tax Liability shall be the Participant’s responsibility and
liability.
7.2    Withholding in Shares. The Company may require the Participant to satisfy
all or any portion of tax withholding obligations by deducting from the Shares
otherwise deliverable to the Participant in settlement of the Award a number of
whole Shares having a fair market value, as determined by the Company as of the
date on which the tax withholding obligations arise, not in excess of the amount
of such tax withholding obligations determined by the applicable maximum
statutory withholding rates.
8.ADJUSTMENTS FOR CHANGES IN CAPITAL STRUCTURE. The Compensation Committee shall
make adjustments in accordance with the Plan (by reference to Section 4(d) of
The Hain Celestial Group, Inc. Amended and Restated 2002 Long Term Incentive and
Stock Award Plan).
9.RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT. The Participant
shall have no rights as a stockholder with respect to any Performance Units
until the date of the issuance of the Shares (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date the Shares are issued,
except as provided in Sections 5 and 8. If the Participant is an Employee, the
Participant understands and acknowledges that, except as otherwise provided in a
separate, written employment agreement between the Company and the Participant,
the Participant’s employment is “at will” and is for no specified term. Nothing
in this Agreement shall confer upon the Participant any right to continue in the
service of the Company or any Subsidiary or interfere in any way with any right
of such entities to terminate the Participant’s service at any time.





--------------------------------------------------------------------------------

Exhibit 10.3


10.MISCELLANEOUS PROVISIONS.
10.1    Termination or Amendment. The Board may terminate or amend the Plan or
this Agreement at any time; provided, however, that no such termination or
amendment may adversely affect the Participant’s rights under this Agreement
without the consent of the Participant unless such termination or amendment is
necessary to comply with applicable law or government regulation, including, but
not limited to, Section 409A of the Code. No amendment or addition to this
Agreement shall be effective unless in writing.
10.2    Nontransferability of the Award. Prior to the issuance of Shares on the
applicable Settlement Date, neither this Award nor any Units subject to this
Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.
10.3    Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.
10.4    Binding Effect. This Agreement shall inure to the benefit of the
successors and assigns of the Company and, subject to the restrictions on
transfer set forth herein, be binding upon the Participant and the Participant’s
heirs, executors, administrators, successors and assigns.
10.5    Delivery of Documents and Notices. Any document relating to
participation in the Plan or any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given (except to the extent
that this Agreement provides for effectiveness only upon actual receipt of such
notice) upon personal delivery, electronic delivery at the e-mail address, if
any, provided for the Participant by the Company, or upon deposit in the U.S.
Post Office or foreign postal service, by registered or certified mail, or with
a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address shown below that party’s
signature hereto or at such other address as such party may designate in writing
from time to time to the other party.
(a)    Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, this Agreement, the Plan’s prospectus,
and any reports of the Company provided generally to the Company’s stockholders,
may be delivered to the Participant electronically. In addition, the Participant
may deliver electronically the Agreement to the Company or to such third party
involved in administering the Plan as the Company may designate from time to
time. Such means of electronic delivery may include but do not necessarily
include the delivery of a link to a Company intranet or the internet site of a
third party involved in administering the Plan, the delivery of the document via
e-mail or such other means of electronic delivery specified by the Company.





--------------------------------------------------------------------------------

Exhibit 10.3


(b)    Consent to Electronic Delivery and Execution. The Participant
acknowledges that the Participant has read Section 10.5 of this Agreement and
consents to the electronic delivery of the Plan documents, as described in
Section 10.5(a). The Participant acknowledges that he or she may receive from
the Company a paper copy of any documents delivered electronically at no cost to
the Participant by contacting the Company by telephone or in writing. The
Participant further acknowledges that the Participant will be provided with a
paper copy of any documents if the attempted electronic delivery of such
documents fails. Similarly, the Participant understands that the Participant
must provide the Company or any designated third party administrator with a
paper copy of any documents if the attempted electronic delivery or execution of
such documents fails. The Participant may revoke his or her consent to the
electronic delivery of documents described in Section 10.5(a) or may change the
electronic mail address to which such documents are to be delivered (if
Participant has provided an electronic mail address) at any time by notifying
the Company of such revoked consent or revised e-mail address by telephone,
postal service or electronic mail. Finally, the Participant understands that he
or she is not required to consent to electronic delivery of documents described
in Section 10.5(a). Electronic execution of this Agreement shall have the same
binding effect as a written or hard copy signature and accordingly, shall bind
the Participant and the Company to all of the terms and conditions set forth in
the Applicable Plan Provisions and this Agreement.
10.6    Integrated Agreement. This Agreement and the Applicable Plan Provisions
shall constitute the entire understanding and agreement of the Participant and
the Company with respect to the subject matter contained herein or therein and
supersedes any prior agreements, understandings, restrictions, representations,
or warranties between the Participant and the Company with respect to such
subject matter other than those as set forth or provided for herein or therein.
To the extent contemplated herein or therein, the provisions of the Agreement
shall survive any settlement of the Award and shall remain in full force and
effect.
10.7    Section 409A. This Agreement and the Units granted hereunder are
intended to fit within the “short-term deferral” exemption from Section 409A of
the Code as set forth in Treasury Regulation Section 1.409A-1(b)(4). In
administering this Agreement, the Company shall interpret this Agreement in a
manner consistent with such exemption. Notwithstanding the foregoing, if it is
determined that the Units fail to satisfy the requirements of the short-term
deferral rule and are otherwise deferred compensation subject to Section 409A,
and if you are a “Specified Employee” (within the meaning set forth
Section 409A(a)(2)(B)(i) of the Code) as of the date of your separation from
service (within the meaning of Treasury Regulation Section 1.409A-1(h)), then
the issuance of any shares that would otherwise be made upon the date of the
separation from service or within the first six (6) months thereafter will not
be made on the originally scheduled date(s) and will instead be issued in a lump
sum on the date that is six (6) months and one day after the date of the
separation from service, but if and only if such delay in the issuance of the
shares is necessary to avoid the imposition of additional taxation on you in
respect of the shares under Section 409A of the Code. Each installment of shares
that vests is intended to constitute a “separate payment” for purposes of
Section 409A of the Code and Treasury Regulation Section 1.409A-2(b)(2).





--------------------------------------------------------------------------------

Exhibit 10.3


10.8    Applicable Law. This Agreement shall be governed by the laws of the
State of New York as such laws are applied to agreements between New York
residents entered into and to be performed entirely within the State of New
York.
10.9    Severability. If any term or provision of this Agreement or the
application thereof to any Participant or circumstance shall to any extent be
invalid or unenforceable, such provision will be modified, rewritten or
interpreted to include as much of its nature and scope as will render it
enforceable. If it cannot be so modified, rewritten or interpreted to be
enforceable in any respect, it will not be given effect and the remainder of
this Agreement, or the application of such term or provision to Participants or
circumstances other than those held invalid or unenforceable, shall not be
affected thereby, and each term and provision of this Agreement shall be valid
and be enforced to the fullest extent permitted by law.
10.10    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
10.11    Acceptance. By signing the Agreement, the Participant: (a) acknowledges
receipt of and represents that the Participant has read and is familiar with
this Agreement and the Applicable Plan Provisions , (b) accepts the Award
subject to all of the terms and conditions of this Agreement and the Applicable
Plan Provisions and (c) agrees to accept as binding, conclusive and final all
decisions or interpretations of the Committee upon any questions arising under
this Agreement except as otherwise provided in this Agreement. The Participant
acknowledges that there may be adverse tax consequences upon the vesting or
settlement of the Units or disposition of the underlying shares and that the
Participant has been advised to consult a tax advisor prior to such vesting,
settlement or disposition.





--------------------------------------------------------------------------------

Exhibit 10.3






 IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


 
THE HAIN CELESTIAL GROUP, INC.
 




By:                                                
Name:
Title:
 
Address:


 
 



 
 
 
By:                                                
Name:
Title:


 
Address:                                                
 
                                                   


                                                   


















